Citation Nr: 1138360	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma.

2.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION


The Veteran served on active duty from July 1948 to January 1952, from November 1954 to October 1957, and from October 1958 to October 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in February 2008 and July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits sought on appeal.  The February 2008 rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for bronchial asthma.  The July 2008 rating decision denied an increased rating for PTSD.  The appellant appealed these decisions to the Board, and the case was referred to the Board for appellate review.  

A videoconference hearing was held on August 16, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed September 1993 rating decision previously considered and denied service connection for bronchial asthma.

2.  The evidence received since the September 1993 decision is cumulative of evidence previously submitted to agency decisionmakers, and does not relate, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, and it is insufficient to establish a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision, which denied service connection for bronchial asthma, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010). 

2.  The evidence received subsequent to the September 1993 rating decision is not new and material, and the claim for service connection for bronchial asthma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

With regard to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a September 2007 letter, the Veteran was advised of both the type of evidence needed to reopen his service connection claim and what was necessary to establish entitlement to the claimed benefit.  The letter also informed the Veteran as to the bases used for the denial of benefits as set out in the final September 1993 denial of his claim, as well as the need for such evidence in order to currently substantiate the claim.  Additionally, the letter informed the Veteran regarding disability ratings and effective dates.  Accordingly, further development is not indicated.

Moreover, the notice requirements were provided before the initial adjudication of the claim in February 2008, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records, private medical records, VA treatment records, and by affording a VA examination.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination, and provide medical information needed to address the rating criteria relevant to this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



LAW AND ANALYSIS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the application to reopen the instant service connection claim, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Service connection for bronchial asthma was originally denied in a September 1993 rating decision.  The Veteran did not appeal this decision; therefore, it became final.  38 C.F.R. § 20.1103.  The evidence of record at the time of the September 1993 denial included the service treatment records showing hospitalization in January 1955 in Japan for complaints of shortness of breath and coughing.  A diagnosis of asthmatic bronchitis was made.  A February 1955 service treatment record notes that the Veteran had asthma the previous night.  He was hyperventilating and stated that he was "stopped up."  Examination of the lungs was completely normal.  He was again hospitalized in April 1955 for an acute asthmatic attack.  Also of record at the time of the September 1993 rating decision was an April 1993 VA examination report which showed mild restrictive defect with no evidence of obstruction.  Private treatment reports showed normal chest X-rays.  The RO concluded that there was only one treatment for asthmatic bronchitis in service with no later evidence of continuity of treatment, and that the post-service evidence did not show a chronic asthma condition.  Moreover, current pulmonary tests showed no evidence of obstruction.  As such, the RO denied the claim on the basis that bronchial asthma neither began during service nor became chronic during service.  

The subsequently received evidence includes a January 2000 VA treatment record which indicates that the Veteran experiences times when he cannot catch his breath.  He indicated that he went to a private hospital emergency room.  He was given an EKG, along with some stomach and anxiety medicine, then he was released.  Another January 2000 VA treatment record indicates that the Veteran uses a prescribed inhaler.

A December 2000 VA treatment record notes a diagnosis of chronic bronchitis.  

A January 2008 VA treatment record notes that the Veteran's breathing has been better since his last visit.  He uses his inhalers daily and does well unless he leans over (at which time he experiences shortness of breath).  On examination his lungs were clear to auscultation.  The diagnosis was chronic obstructive pulmonary disease (COPD), stable.  

A November 2008 private treatment record notes that the lungs were clear.

Another private treatment record dated in November 2008 indicates that the Veteran was having difficulty breathing.  Chest X-rays were grossly clear; no effusions were seen.  No acute findings were made.  A review of the lung windows demonstrated bilateral insterstitial lung disease, meaning that pneumonia could not be excluded.  There were also hyperlucencies of the lung, which can be seen in developing emphysema.  Further, there was evidence of bilateral hyperlucent pulmonary parenchyma, suggestive of COPD of developing emphysema.  

A December 2008 VA treatment record notes that the Veteran was seen for complaints of shortness of breath.  He stated that he has a nebulizer at home but has run out of medication for it.  Physical examination revealed scattered rhonci bilaterally.  

An October 2010 VA examination report notes that the Veteran was hospitalized in January 1955 for complaints of shortness of breath and coughing; a diagnosis of asthmatic bronchitis was made.  Although he was hospitalized again in April and May 1955, no asthma was found.  The examiner continued to note that the April 1993 VA examination report reflects mild restrictive defect with no obstruction.  The Veteran was admitted to the Atrium Medical Center in July 2010 and had a bronchoscopy due to pleural effusion bilaterally.  A biopsy was negative for malignancy.  The Veteran's medical history includes COPD and asthma.

Physical examination revealed that the chest was clear to auscultation.  X-ray studies revealed no acute cardiopulmonary abnormality.  Spirometry was normal and lung volumes were at the lower limit of normal.  Diffusion capacity was moderately decreased.  The examiner opined that the Veteran has restrictive lung disease rather than obstructive lung disease such as asthma.  The examiner opined that the Veteran's current pulmonary disorder is not caused by or related to the asthmatic bronchitis suffered in service.  The examiner indicated that this conclusion was made based upon the evidence of record and recent testing, which is in agreement with past test results.  

After review of the evidence of record, the Board finds that reopening of the claim of entitlement to service connection for bronchial asthma is not warranted.  In this regard, the evidence added to the record since the September 1993 rating decision denying the service connection claim is considered new in that it was not previously considered evidence.  However, it is not material in that it does not raise a reasonable possibility of substantiating the claim.  Specifically, although the newly added evidence shows evidence of pulmonary disorders, to include COPD, early stages of emphysema, pneumonia, bronchitis, and history of asthma, none of the evidence suggests an etiological link between any current pulmonary disability, to include bronchial asthma, and military service.  Importantly, the newly added evidence includes a medical opinion against the claim.  The October 2008 VA examiner not only opined that the Veteran does not have bronchial asthma (instead he has restrictive lung disease, which does not encompass asthma), but the pulmonary disorder he does currently have is not in any way related to his military service, including the pulmonary diagnoses made in service.  As such, the evidence is not considered new and material and reopening of the claim is not in order.


ORDER

As no new and material evidence has been received, the claim for entitlement to service connection for bronchial asthma is not reopened; the appeal is denied.


REMAND

Reason for Remand:  To provide a new VA examination. 

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010). 

Initially, the Board notes that VA treatment records show that the Veteran suffers not only from service-connected PTSD, but also from diagnosed depressive disorder and cognitive disorder, not otherwise specified.  

The most recent VA examination of record is from December 2007.  The report of that VA examination notes that the Veteran had such difficulty in following instructions and slowness in giving responses that psychological testing with the exception of the Montreal Cognitive Assessment was not attempted.  The examiner was not given access to the Veteran's claims file, to include any previous PTSD evaluations, and as such, the examiner was unable to tell if the Veteran's functioning had worsened.  The Veteran's GAF score was noted to be 40 due to major impairment in judgment and thinking.  The examiner, a psychologist, suggested that the Veteran be given a neuropsychological examination in order to be re-evaluated.  

Additionally, the Board notes that VA treatment records from December 2008 and 2009 show circumstantiality of thought process.  However, in April 2011 and July 2008, the Veteran's thought process was noted to be goal-directed.  Moreover, the Veteran stated that he attempted suicide in July 2008.  The July 2008 private medical records showing that he gave himself a superficial laceration on the wrist reflect that he adamantly denied suicidal intent at that time.  A July 2008 VA treatment record, however, reflects that he was involuntarily hospitalized.  

As a result, a remand is necessary to afford the Veteran another psychiatric examination to determine the current severity of his PTSD, as well as whether or not he has psychiatric disabilities other than his service-connected PTSD, and if so, to have the examiner differentiate the Veteran's PTSD symptoms from those of his other psychiatric disabilities, to the extent that they overlap.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice- connected condition, 38 C.F.R. § 3.102requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  The current severity of the Veteran's PTSD symptoms should be determined, as well as the impact they have on employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA psychiatric examination to evaluate the nature and severity of his service-connected PTSD.  The claims folders and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  

Based on the medical findings and a review of the claims files, the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other non-service-connected disorder, the examiner should state this in the report.  The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, and specifically indicate whether the GAF designation incorporates impairment caused by any non-service-connected psychiatric disorder.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that with appropriate rationale. 

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim. 

2.  The RO should then conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


